                                                                               CLERK'S OFFICE U.S.DIST.C'OURI
                                                                                      AT ROANOG ,VA
                                                                                           FILED

                      IN TH E U M TED STA TES DISTR ICT CO UR T
                                                                                      22T 21 2015
                     FO R TH E W ESTE RN DISTRICT O F W R G IN IA                 JULIA ..DUD    ,C
                                                                                 BY:
                                 R O AN O K E D IVISION                                    W c    K

DEM O STH EN ESE A .W ESLEY ,
     Plaintiff,                                    CivilA ction N o.7:18CV 00614

V.                                                M EM ORANDUM OPINION

W IN CH ESTER CITY PO LICE                        By:H on.Glen E.C onrad
O FFIC ER CO N N O R M A LLO Y ,                  Senior U nited States D istrictJudge
      D efendant.


       DemosthenesA .W esley,proceeding pro se,filed this civilrights action ptlrsuantto 42

U.S.C.j1983.W esleynotifiedthecourton September.
                                               13,2019,thathehadbeenreleasedfrom
prison. Therefore,W esley is no longer subjectto the provisions of the Prisoner Litigation
Reibrm Actthatallowedhim topaythe$350filingfeeviainstallments.A courtorderentered
on September 16,2019,directed W esley to submit,witllin ten daysfrom thatdate,the filing fee

owed and the applicable adm inistrative feefora totalof$400 orto otherwise respond. W esley
was advised thata failtlre to comply w ithin the tim e lim its setoutin the orderwould resultin

dismissalofthisactionwithoutprejudice.
       The tim e allotted forW esley to respond haspassed,and hehasfailed to comply with the

described conditions. Accordingly,the courtwilldismissthe action withoutprejudice. An
appropriate orderwillissue herew ith.

       Theclerk willsend a copy oftllisordertotheplaintiffand cotm selforthedefendants.

       EN TER : This 1stday of October,2019.


                                                               /s/Glen E.C onrad
                                                                           -     -

                                                          SeniorU nited States D istrictJudge
